19-4102
     Bah v. Garland
                                                                                   BIA
                                                                           A096 241 218


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 20th day of January, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            DEBRA ANN LIVINGSTON,
 9                 Chief Judge,
10            MICHAEL H. PARK,
11            STEVEN J. MENASHI,
12                 Circuit Judges.
13   _____________________________________
14
15   ABDOULAYE BAH,
16            Petitioner,
17
18                    v.                                         19-4102
19                                                               NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                  Khagendra Gharti-Chhetry, Esq.,
26                                    New York, NY.
27
28   FOR RESPONDENT:                  Ethan P. Davis, Acting Assistant
29                                    Attorney General; Claire L.
30                                    Workman, Senior Litigation
 1                               Counsel; Scott M. Marconda, Trial
 2                               Attorney, Office of Immigration
 3                               Litigation, United States
 4                               Department of Justice, Washington,
 5                               DC.
 6
 7         UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED in part and DISMISSED in part.

11         Petitioner Abdoulaye Bah, a native and citizen of Guinea,

12   seeks review of a November 18, 2019 decision of the BIA

13   denying his motion to reopen.          See In re Abdoulaye Bah, No.

14   A096 241 218 (B.I.A. Nov. 18, 2019).           We assume the parties’

15   familiarity with the underlying facts and procedural history.

16         We review the BIA’s denial of a motion to reopen for

17   abuse of discretion.      See Zhao Quan Chen v. Gonzales, 492

18   F.3d 153, 154 (2d Cir. 2007).          The BIA abuses its discretion

19   if    its   “decision   provides        no    rational    explanation,

20   inexplicably departs from established policies, is devoid of

21   any   reasoning,   or   contains       only   summary    or   conclusory

22   statements; that is to say, where the Board has acted in an

23   arbitrary or capricious manner.”          Kaur v. BIA, 413 F.3d 232,

24   233–34 (2d Cir. 2005) (internal quotation marks omitted).
                                        2
 1         The BIA did not abuse its discretion by denying Bah’s

 2   motion to reopen.           It is undisputed that Bah’s 2019 motion

 3   to reopen was time barred because he filed it 14 years after

 4   the agency issued his final order of removal in 2005.                          See

 5   8 U.S.C. § 1229a(c)(7)(C)(i) (providing 90-day deadline for

 6   motions to reopen); 8 C.F.R. § 1003.2(c)(2) (same).                           His

 7   eligibility for adjustment of status does not implicate any

 8   exception      to     the    filing     deadline.          See        8     U.S.C.

 9   § 1229a(c)(7)(C)(ii)-(iv)            (listing     exceptions);            8 C.F.R.

10   § 1003.2(c)(3) (same); Matter of Yauri, 25 I. & N. Dec. 103,

11   105 (B.I.A. 2009).          Bah’s argument that we should follow the

12   Ninth Circuit in declining to follow Matter of Yauri fails

13   because the Ninth Circuit did not determine that eligibility

14   for   adjustment      of    status     is   an   exception      to    the     time

15   limitation; rather, that court held that the BIA had authority

16   to    reopen   sua     sponte,       regardless    of    what     agency      had

17   jurisdiction        over     the     pending      adjustment         of     status

18   application.        See Singh v. Holder, 771 F.3d 647, 652–53 (9th

19   Cir. 2014).

20         The   BIA     may     reopen    sua    sponte     despite       the    time

21   limitation.         See 8 C.F.R. § 1003.2(a) (version in effect
                                             3
 1   until Jan. 15, 2021).     But the BIA “invoke[s] [its] sua sponte

 2   authority sparingly, treating it . . . as an extraordinary

 3   remedy reserved for truly exceptional situations.”            In re G-

 4   D-, 22 I. & N. Dec. 1132, 1133–34 (B.I.A. 1999).            And we lack

 5   jurisdiction to review the BIA’s “entirely discretionary”

 6   decision not to reopen a case sua sponte under § 1003.2(a).

 7   Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir. 2006).            Although

 8   we may remand to the BIA if it “misperceived the legal

 9   background and thought, incorrectly, that a reopening would

10   necessarily fail,” Mahmood v. Holder, 570 F.3d 466, 469 (2d

11   Cir. 2009), such a circumstance does not exist here.            The BIA

12   did not speak to the merits of Bah’s adjustment application,

13   it   denied   reopening   only   because   he   did   not    establish

14   exceptional circumstances.

15        For the foregoing reasons, the petition for review is

16   DENIED in part and DISMISSED in remaining part.         All pending

17   motions and applications are DENIED and stays VACATED.

18                                    FOR THE COURT:
19                                    Catherine O’Hagan Wolfe,
20                                    Clerk of Court




                                       4